Citation Nr: 0313237	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-04 879	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.  

[The matter of entitlement to service connection for a low 
back disability based on de novo review will be addressed in 
a separate later decision.]


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The appellant is a veteran who had active service from April 
1944 to February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

[The Board will be undertaking further development in the 
matter of entitlement to service connection for a low back 
disability based on de novo review, and that matter will be 
the subject of a separate, later Board decision.]


FINDINGS OF FACT

1.  In an unappealed October 1959 rating decision, the RO 
denied service connection for a low back disorder based on a 
finding that such disability was not shown; an unappealed 
December 1969 rating decision declined to reopen the claim.  

2.  Evidence received since the December 1969 rating decision 
tends to show that the veteran has a low back disorder and 
relates it to service, is new, bears directly and 
substantially on the matter at issue, and is so significant 
that it must be considered with all the evidence of record in 
order to fairly address the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service for a low back disability may be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative regarding certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the May 2000 rating decision, November 
2000 statement of the case, and February 2001 and April 2003 
supplemental statements of the case, the RO provided the 
veteran and his representative with the applicable law and 
regulation and gave notice as to the evidence needed to 
substantiate his claim.  In a May 2001 letter, the RO advised 
the veteran to submit evidence relevant to his appeal and 
explained that it would attempt to obtain evidence from 
private medical providers for whom he completed a release of 
records.  In a November 2001 letter, the RO explained the 
notice and duty to assist provisions of the VCAA, including 
VA's duty to obtain evidence and the veteran's responsibility 
to provide evidence or the information needed to obtain 
evidence.  Finally, the February 2001 and April 2003 
supplemental statements of the case include the text of 
applicable VCAA regulations.  The Board finds that the 
veteran has been afforded all notice and assistance required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

It is noteworthy that in a claim that was finally denied the 
duty to assist does not arise until the claim has been 
reopened (although certain records constructively of record 
must be secured).  

The new regulations redefine "new and material evidence" 
and clarify the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim.  See 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As this claim was filed in September 
1999, the amended regulations are not for application.  

Analysis

The RO denied service connection for a low back disorder in 
an October 1959 rating decision.  In a December 1969 rating 
decision, the RO again denied the claim, finding there was no 
new and material evidence.  The veteran was duly notified on 
each occasion.  He did not initiate an appeal of either 
decision.  Therefore, the RO's decisions of October 1959 and 
December 1969 are final.  38 U.S.C.A. § 7105 (West 2002).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The May 2000 rating decision on appeal, as well as the 
November 2000 statement of the case and subsequent 
supplemental statements of the case, purport to find no new 
and material evidence to reopen, but then review all of the 
evidence and deny the claim as not well grounded, or, after 
the enactment of the VCAA, on the merits.  In any event, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Hence, the 
Board must initially determine whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a low back disability.  
In the October 1959 rating decision, the RO denied service 
connection for low back disorder as not found on current 
examination.  The December 1969 rating decision found no new 
and material evidence to reopen.  Evidence of record at the 
time of the December 1969 rating decision consists of service 
medical records, private medical evidence, and reports of VA 
examinations in December 1947, August 1948, and August 1959.  

Evidence received since the December 1969 rating decision 
consists of private medical reports, the report of VA 
examination in May 2000, and statements from the veteran, 
including in testimony at a December 2000 personal hearing.  
The Board finds that new and material evidence has been 
submitted to reopen the claim.  Specifically, a May 2000 VA 
examination report and a September 1999 statement from R. 
Jolin, D.C., discuss the nature of the veteran's low back 
disorder and its likely etiology.  Such evidence is new, 
bears directly and substantially on the issue on appeal, and 
is so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the appeal.  
Therefore, the evidence is new and material within the 
meaning of VA regulation, and the claim must be reopened.  

Additional development of evidence is required prior to final 
adjudication of the claim.  The Board will undertake such 
development, provide notice to the veteran of the evidence 
obtained, give him the opportunity to respond, then issue a 
decision addressing on the merits the issue of service 
connection for a low back disability.    


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted.  


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

